Citation Nr: 0705163	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for low back strain.

2.  Entitlement to service connection for a chronic heart 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
August 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
awarded service connection for low back strain with an 
evaluation of 10 percent effective August 2001.  The RO also 
denied service connection for a heart condition.  During the 
pendency of the appeal the veteran relocated to Maryland.  
Thus, the Baltimore RO is now the agency of original 
jurisdiction (AOJ).  

The claim was previously before the Board in May 2005 and 
remanded for further development and adjudication.  That 
action having been accomplished, the case is once again 
before the Board.
 
The veteran presented testimony before the RO in June 2005.  
The transcript has been obtained and associated with the 
claims folder.

The evidence of record indicates the veteran claims that he 
is entitled to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's back condition is manifested by complaints 
of pain, with limitation of motion that is not supported by 
objective indications of pain.

3.  The veteran does not currently suffer from a diagnosed 
heart condition, with normal electrocardiogram, chest x-ray 
showing no cardiomyopathy and ejection fraction of 55 
percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for establishing service connection for a 
heart disorder, claimed as cardiomegaly, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in September 2001.  In a December 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the original claim for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence.  Additional 
VCAA letters were sent in June 2005 and October 2005, which 
further notified the veteran to submit any evidence in his 
possession that pertained to the claims for service 
connection and increased rating.  A letter consistent with 
the notice provisions of Dingess was sent to the veteran in 
October 2006. 

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records; VA outpatient treatment records; 
reports of VA examination; private medical records; and the 
transcript from the veteran's June 2005 RO hearing.  

The RO attempted to obtain private medical records from Dr. 
OB, National Youth Services, and University Health Centre; 
however, the RO did not receive a response to their requests.  
Pursuant to the provisions of 38 C.F.R. § 3.159(c)(1), the RO 
made a follow-up request for records in January 2006.  Again 
no response was received.  The veteran was notified in 
February 2006 of the medical providers' failure to respond, 
and that he should also attempt to obtain the aforementioned 
records himself.  No further response was provided.  Thus, 
any further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent disabling for low back strain, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: the veteran's contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; private medical records; and the 
transcript from the veteran's June 2005 RO hearing.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40; see also 
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the outset, the Board notes that the veteran filed his 
service connection claim prior to a change in the regulations 
for evaluating low back strain.  Specifically, on September 
23, 2002, and once again on September 26, 2003, there became 
effective new regulations for the evaluation of service-
connected disabilities of the spine.  As the claim was filed 
prior to the revisions, the Board will consider whether a 
higher rating is warranted under both the old (prior to 
September 26, 2003) and revised regulations.  See VAOPGCPREC 
3-00.

Prior to September 26, 2003, a 20 percent evaluation was 
warranted for lumbosacral strain disease where there was 
evidence of moderate limitation of motion of the lumbar 
segment of the spine, or, in the alternative, where there was 
evidence of lumbosacral strain with muscle spasm on extreme 
forward bending, or a unilateral loss of lateral spine motion 
in the standing position.  A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
severe limitation of motion of the lumbar spine, or, in the 
alternative, where there was evidence of severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or with some of the aforementioned 
characteristics accompanied by abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002).  

Under the schedular criteria which became effective 
September 26, 2003, a 20 percent evaluation is warranted 
where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Historically, service connection was awarded for low back 
strain in an August 2002 rating decision.  The RO assigned a 
10 percent rating effective August 24, 2001, the day 
following the veteran's separation from active duty service.  
The veteran is appealing the original assignment of the 10 
percent rating.  As such, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran argues that his low back strain warrants a rating 
in excess of 10 percent due to symptoms such as difficulty 
standing for long periods of time and pain with strenuous 
activity.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the current 10 percent 
rating is appropriate.  

In this regard, private medical records from Wake Medical 
Center dated in October 2001 show the veteran complained of 
chronic pain; however, there was no evidence of neurological 
symptoms.  Straight leg raising was negative.  There was some 
tenderness of the bilateral lower paraspinous muscle area.  
The veteran was diagnosed with chronic low back pain.  

Upon VA examination in June 2002, the veteran reported pain 
in the trapezius muscle range.  Straight leg raising was 
positive at 20 degrees on the left and at 55 degrees on the 
right.  Range of motion of the lumbar spine was as follows: 
20 degrees backward extension; right lateral flexion 20 
degrees; left lateral flexion 10 degrees; bilateral rotation 
10 degrees; and forward flexion 45 degrees.  The veteran was 
diagnosed with chronic low back strain.  X-rays showed some 
joint space narrowing of the L5-S1 level, otherwise it was an 
unremarkable study.

Upon VA examination in June 2003, it was noted the veteran 
was highly muscular.  He complained of some radiating right 
leg pain.  The veteran had forward flexion to 75 degrees with 
complaints of pain, backward extension to 15 degrees, and 
lateral deviation was 15 degrees on the left and 20 degrees 
on the right.  Deep tendon reflexes were present.  Straight 
leg raising was negative bilaterally. The examiner noted the 
veteran had a fairly good gait while walking to the examining 
room and thereafter showed more evidence of limitation of 
motion and subjective symptoms of pain once inside the 
examining room.  The examiner then indicated there was no 
limping when the veteran left the exam room and he was able 
to dress without any trouble.  The examiner diagnosed the 
veteran with chronic back strain with a highly suspicious 
overlay of somatization.  The examiner concluded it was 
extremely difficult to quantitate any increased impairment 
during a flare-up in the veteran.

Upon VA spine examination in July 2005, the veteran showed no 
tenderness or paraspinal spasm.  Straight leg raising was 
negative bilaterally.  Range of motion was as follows: 
forward flexion 10 degrees; backward extension 10 degrees; 
right and left lateral flexion 20 degrees; and bilateral 
rotation 20 degrees.  The examiner indicated the veteran 
claimed pain on all movement and an inability to move beyond 
the above limits, but there was no objective evidence of 
either.  

The veteran refused to walk on his heels, toes, hop, or 
squat.  The veteran was diagnosed with chronic strain of the 
lumbosacral spine.  There was no evidence of weakened 
movement, excessive fatigability or incoordination.  There 
was also no evidence that pain decreased motion during 
exacerbations or repetitive activity.  The examiner found no 
evidence of additional limitation of motion or functional 
impairment during flare-ups.  The veteran did not require an 
assistive device.  There was no ankylosis or pain on motion.  
X-rays showed minimal narrowing of L6-S1, which was 
considered to probably be congenital.

The July 2005 VA neurological examination showed sensation 
was intact to pin, touch, vibration, proprioception, two-
point discrimination, and double simultaneous stimulation, 
except for the veteran's claim of decreased pin sensation of 
the entire right side of the body in a non dermatomal 
distribution.  Lower extremities were 5/5 on motor 
examination.  Deep tendon reflexes were 2+ and equal.  There 
was no Babinski.  Tandem gait was normal.  The examiner 
concluded it was a normal neurological examination. 

While the evidence does show the veteran with limitation of 
motion on the VA examinations, the evidence does not show a 
finding that such limitation of motion is adequately 
supported by pathology or visible behavior of the veteran in 
undertaking the motion.  38 C.F.R. § 4.40.  Although the 
veteran claimed his motion was limited due to pain, 
somatization of his pain was noted on the 2003 examination, 
when observations of actions before and after the examination 
were not consistent with his complaints.  Likewise, on the 
2005 examination, the veteran refused to bend further than 10 
degrees forward, yet the examiner noted no objective evidence 
to support his claimed inability to bend further in any 
direction.   

In light of the decreased credibility of the complaints of 
pain and its impact on motion, the Board finds that a 10 
percent rating adequately addresses his disability level.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The evidence simply does not objectively support 
the claimed limitation of motion.  Thus, an increased 
evaluation under both versions of the regulations for 
evaluating lumbosacral strain is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5295 (in effect prior to 
September 26, 2003) and General Rating Formula for Diseases 
and Injuries of the Spine (effective September 26, 2003).

The Board also notes that the veteran has not been diagnosed 
as having intervertebral disc syndrome.  While the general 
medical examiner in 2002 indicated that the x-ray showed 
degenerative disc disease, the x-ray report itself showed 
only narrowing of L5-S1, which subsequent x-rays indicated 
was probably congenital in nature.  The 2003 and 2005 
examinations did not diagnose degenerative disc disease.  
Moreover, no objective neurological symptoms were noted on 
the 2003 VA examination, and specific neurological 
examination in 2005 was found to be normal.  Thus, evaluating 
the veteran's back disability under the Diagnostic Codes 
pertaining to intervertebral disc syndrome is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003); 
Diagnostic Code 5243 (2006).

The Board has considered the issue of whether the veteran's 
service-connected low back strain presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  Although the veteran reports that his low back 
pain has caused him to be unable to work, the Board finds 
that the objective evidence does not support a finding that 
his condition interferes markedly with employment.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  There is also no 
evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The veteran's service enlistment examination revealed no 
heart disorder.  In August 2001 a chest x-ray noted that the 
cardiac silhouette was enlarged.  The impression was 
cardiomegaly.  His separation examination noted the 
cardiomegaly, but also indicated his chest x-ray was within 
normal limits.  Clinical evaluation of the heart was normal.  

On VA general medical examination in 2002, clinical 
examination of the heart was normal.  Chest x-ray showed 
cardiomegaly.  Electrocardiogram (EKG) showed normal sinus 
rhythm and an ST elevation.  Private treatment records from 
January 2005 noted complaints of left side chest pain.  Chest 
x-ray showed a mild degree of cardiomegaly.  He was 
discharged for follow up in the VA medical system.  

The veteran underwent a VA heart examination in 2005 
specifically to determine whether he suffers from a current 
heart disability.  He underwent another chest-ray, EKG, 
echocardiogram, and blood work, at Baltimore and Perry Point 
VA facilities.  Following review of these studies, 
examination of the veteran, and review of the claims file, 
the examiner noted that the EKG showed normal sinus rhythm 
and was normal, chest x-ray noted the heart was upper normal 
in size, and his echocardiogram showed ejection fraction of 
about 55 percent.  The examiner concluded that the veteran 
has no diagnosed heart condition, with those tests being 
within normal limits.


Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Here, substantial testing fails to reveal a current heart 
disorder.  Other than x-ray findings of cardiomegaly, which 
has since been found on x-ray to simply be a heart within the 
upper range of normal, there is no diagnosis of any chronic 
heart condition.  The internet article evidence submitted by 
the veteran's representative suggests that cardiomegaly is 
caused by a disease or condition; the fact that substantial 
testing has failed to show any such disease or condition 
further supports the conclusion that the veteran's x-ray 
findings merely represent the upper range of a normal-sized 
heart.

Thus, in the absence of evidence of a chronic heart 
condition, the claim for service connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for low back strain is denied.

Entitlement to service connection for a heart condition, 
claimed as cardiomegaly, is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


